Exhibit 10.1

 



GTY Technology Holdings Inc.

1180 North Town Center Drive, Suite 100

Las Vegas, Nevada 89144

 

October 30, 2018

 

 

Citigroup Global Markets Inc.

As Representative of the several Underwriters

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

Re:Underwriting Agreement

 

Ladies and Gentlemen:

 

Reference is made to that certain Underwriting Agreement (the “Underwriting
Agreement”), dated as of October 26, 2016, by and among GTY Technology Holdings
Inc., a Cayman Islands exempted company (the “Company”), and Citigroup Global
Markets Inc., as representative (the “Representative”) of the several
underwriters named on Schedule I to the Underwriting Agreement (collectively,
the “Underwriters”). Except as otherwise specifically provided herein, all
capitalized terms used herein shall have the meanings ascribed to them in the
Underwriting Agreement.

 

The Underwriting Agreement is hereby amended by this letter agreement (the
“Amendment”), effective as of the date first listed above, as follows:

 

  1. The following quoted language “within twenty-four (24) months after the
Closing of the offering” in Section 5(u) of the Underwriting Agreement are both
hereby replaced with “by May 1, 2019.”

 

  2. The following quoted language “by twenty-four (24) months from the closing
of the Offering” and “within twenty-four (24) months from the closing of the
Offering” in Section 5(ff) of the Underwriting Agreement is hereby replaced with
“by May 1, 2019.”

 

Except as expressly modified herein, all of the terms of the Underwriting
Agreement shall remain in full force and effect.

 

This Agreement will be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed within
the State of New York. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

 This Amendment may be signed in one or more counterparts, each of which shall
constitute an original and all of which together shall constitute one and the
same agreement.

 

[Signature Page Follows]

  



 

 

 

If the foregoing is in accordance with your understanding of our agreement,
kindly indicate your acceptance in the space provided for that purpose below,
whereupon it will become a binding agreement among the Company and the several
Underwriters in accordance with its terms.

 

  Very truly yours,       GTY TECHNOLOGY HOLDINGS INC.       By:  /s/ Harry L.
You     Name: Harry L. You     Title:   President and Chief Financial Officer  
   

 



 

 

 

The foregoing Amendment

is hereby confirmed and accepted as

of the date first above written.

 

 

Citigroup Global Markets Inc.         By: /s/ Neil Shah     Name: Neil Shah    
Title:

Managing Director 

          For itself and the other several Underwriters named in Schedule I to
the Underwriting Agreement.    

 



 

